DETAILED ACTION
This action is in response to the filing on 6-3-2022. Claims 1-20 are pending and have been considered below.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Nesli Doran-Civan on 8-30-2022.

Please amend claims 1, 6, 10 and 15.

1. 	(Currently Amended) A method comprising performing by a computer system:
receiving historic data associated with a plurality of environmental maintenance devices provided in an environmentally controlled space over a period of time, wherein the plurality of environmental maintenance devices includes a first environmental maintenance device and a second environmental maintenance device;
aggregating the historic data associated with the plurality of environmental maintenance devices;
determining a first set of relationships among one or more of the plurality of environmental maintenance devices based on the aggregated historic data associated with the plurality of environmental maintenance devices; 
receiving an input selecting at least one of the plurality of environmental maintenance devices as a selected environmental maintenance device;
identifying a subset of the first set of relationships based on the selected environmental maintenance device, wherein the subset of the first set of relationships indicate: 
an effect of the selected environmental maintenance device on remaining ones of the plurality of environmental maintenance devices 
an effect of the remaining ones of the plurality of environmental maintenance devices on the selected environmental maintenance device,
wherein the selected environmental maintenance device and  are of a same type; 
generating a visual representation of the subset of the first set of relationships, wherein the visual representation visually illustrates the effect of the selected environmental maintenance device on the remaining ones of the plurality of environmental maintenance devices or the effect of the remaining ones of the plurality of environmental maintenance devices on the selected environmental maintenance device, wherein the visual representation visually illustrates any given environmental maintenance device having a first effect on itself, and having varying levels of second effects on the remaining ones of the plurality of environmental maintenance devices that are of the same type as the given environmental maintenance device; 
receiving, by the computer system, location information associated with respective locations of the plurality of environmental maintenance devices;
storing an electronic map of the environmentally controlled space; 
placing the plurality of environmental maintenance devices on the electronic map based on the location information associated with the plurality of environmental maintenance devices;
incorporating the electronic map in the visual representation; and
displaying the visual representation on a display device.

6. (cancelled).

10.	(Currently Amended)  A computer product comprising a non-transitory computer readable medium storing a plurality of instructions that, when executed, cause a computer to:
receive historic data associated with a plurality of environmental maintenance devices provided in an environmentally controlled space over a period of time, wherein the plurality of environmental maintenance devices includes a first environmental maintenance device and a second environmental maintenance device;
aggregate the historic data associated with the plurality of environmental maintenance devices;
determine a first set of relationships among one or more of the plurality of environmental maintenance devices based on the aggregated historic data associated with the plurality of environmental maintenance devices; 
receive an input selecting at least one of the plurality of environmental maintenance devices as a selected environmental maintenance device;
identify a subset of the first set of relationships based on the selected environmental maintenance device, wherein the subset of the first set of relationships indicate:
 an effect of the selected environmental maintenance device on remaining ones of the plurality of environmental maintenance devices 
an effect of the remaining ones of the plurality of environmental maintenance devices on the selected environmental maintenance device,
wherein the selected environmental maintenance device and  are of a same type; 
generate a visual representation of the subset of the first set of relationships, wherein the visual representation visually illustrates the effect of the selected environmental maintenance device on the remaining ones of the plurality of environmental maintenance devices or the effect of the remaining ones of the plurality of environmental maintenance devices on the selected environmental maintenance device, wherein the visual representation visually illustrates any given environmental maintenance device having a first effect on itself, and having varying levels of second effects on the remaining ones of the plurality of environmental maintenance devices that are of the same type as the given environmental maintenance device; 
receive location information associated with respective locations of the plurality of environmental maintenance devices;
store an electronic map of the environmentally controlled space; 
place the plurality of environmental maintenance devices on the electronic map based on the location information associated with the plurality of environmental maintenance devices;
incorporate the electronic map in the visual representation; and
display the visual representation on a display device.

15. (cancelled).




Statement of Reasons for Allowance

Claims 1-5, 7-14 and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Varadi  et al. (20170046640 A1) and Ross et al. (20150338281 A1) disclose a model for managing environmental systems. 
However Varadi et al. (20170046640 A1) and Ross et al. (20150338281 A1) singularly or in combination, still fail to anticipate or render as obvious the functionalities of the system including the ability to determine effect on the device itself and/or a same type system device, and further presenting the effect overlaid on a map for visual presentation. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697. The examiner can normally be reached on MONDAY -FRIDAY 9:30-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        9-8-2022